Citation Nr: 1722499	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory disability, to include bronchitis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2008 rating decision, the RO denied entitlement to service connection for a back disability.  This matter was remanded in July 2011.  

In a November 2011 rating decision, the RO denied entitlement to service connection for bronchitis/COPD, hypertension, and heart disease/CAD.  A notice of disagreement was filed in December 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in August 2012.

The Board acknowledges that in April 2016 the Veteran submitted a substantive appeal with regard to the issues of entitlement to service connection for an acquired psychiatric disability, arthritis of the legs claimed as secondary to residuals of a low back injury, bilateral ankle conditions, bilateral hand and finger arthritis, chronic liver disease, atrophy, ulcers, laryngeal disability, bilateral lower extremity radiculopathy claimed as secondary complications due to residuals of a low back injury, neck disability, pelvic condition, bilateral shoulder condition and bilateral foot disabilities.  As such issues have not been certified to the Board, the consideration of these issues will be deferred at this time.

The issues of entitlement to service connection for a respiratory disability, hypertension, and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's back disability manifested during service, manifested within a year of separation from service, or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding notice, the RO sent the Veteran a letter in October 2009 which provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issue addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  A VA opinion was proffered in September 2011 based on review of the evidence of record.  At the time such opinion was proffered, the Veteran was incarcerated and it was indicated that he could not be transported to a facility for examination.  The Remand instructed that an examination should be scheduled only if deemed necessary by the examiner.  The examiner was able to proffer an opinion without examining the Veteran.  

The Virtual folder contains the Veteran's service treatment records, identified post-service VA and private treatment records, treatise materials, and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disability addressed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim discussed below.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker Shinseki, 708 F.3d at 1336-37.

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In this case, the Veteran claims entitlement to service connection for a back disability due to an in-service injury.  10/04/2007 Correspondence; 10/31/2007 VA 21-4138 Statement in Support of Claim.  Service treatment records reflect that he injured his back in a parachute jump in service in July 1979; x-rays at the time were reported to be normal.  03/04/2015 STR-Medical at 19, 26.

Due to the documented in-service injury and the Veteran's post-service lay assertions, the Board finds the in-service event element of service connection has been established.  The Board will now turn to evidence related to a current disability.

An April 1999 VA treatment record reflects the Veteran's report of chronic low back pain.  10/12/2007 Medical Treatment Record-Government Facility at 8.  An x-ray examination reflects degenerative disease of the thoracolumbar junction and both sacroiliac joints.  03/12/2012 CAPRI at 67-8.  A January 2000 treatment record reflects that the Veteran suffered from an acute lumbar strain after lifting a refrigerator.  10/12/2007 Medical Treatment Record-Non-Government Facility.  A February 2002 VA treatment record reflects chronic low back pain with possible radiculopathy.  10/12/2007 Medical Treatment Record-Government Facility at 12.

In light of the foregoing evidence, the Board finds a current lumbar spine disability has been established.  Next, the Board will address the nexus element of service connection. 

In September 2011, a VA examiner reviewed the evidence of record in order to provide an etiological opinion.  The examiner acknowledged and summarized the in-service injury; specifically he sustained an approximately 5 centimeter laceration medial aspect of the left buttocks, with the coccyx abnormally extended outward.  The examiner noted the normal x-ray examination.  The examiner acknowledged and summarized the Veteran's treatment in April 1999 through 2011.  A January 2002 VA treatment record reflects the Veteran's report of an injury to his back in the early 1980s and over the years he has had intermittent problems.  Of late he has had more of a vague constant low back pain that is made worse with certain movements.  At times he will get shooting pain down his right leg and occasionally on the left side.  After he has the shooting pain, he is left with a more intense throbbing pain in his low back.  See 03/12/2002 CAPRI at 5.  The examiner opined that the Veteran's current low back disability is less likely than not due to service.  The examiner noted that the Veteran was seen for a laceration to his coccyx on August 8, 1979 approximately 10 days after parachute jump and his coccyx x-ray was normal.  The next mention of back problems was in April 1999, where he complained of a history of back problems.  The examiner noted that there was documentation of a work related injury in 1983 and a lifting injury to the back in 2000.  The examiner noted that the Veteran has a work history of welding, machinist, and mechanic per review of records.  The examiner stated that there is no evidence of a chronic back condition from 1979 to 1999.  There is a 20 year gap of a chronic condition.  He has post-military back injuries and worked in occupations that place a lot of strain on the back.  

The Board has given consideration to the Veteran's lay assertions, in-service and post-service treatment records, and the VA opinion of record.  The September 2011 VA examiner found no relationship between his current back disability and the in-service injury, based on a lack of continuity of symptomatology and post-service injuries.  Given the depth of the report, and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts - such as the in-service event and his subsequent medical treatment - the Board finds such opinion is important evidence that weighs against a linkage to service.  Based on the current state of record, to include the September 2011 VA examination and opinion, the Board cannot reach a finding that the Veteran has a chronic back disability that manifested in service or is otherwise due to his active service.  There is no contrary opinion of record.

In September 2009, the Veteran submitted treatise evidence pertaining to cases detailing spine injuries.  09/21/2009 Third Party Correspondence.  The Veteran has not presented any medical opinion evidence addressing the question of a relationship between his lumbar spine disability and service.  

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The documents submitted, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  Rather, the only medical opinion of record is from a VA examiner who opined that his lumbar spine disability is not due to service.  The article submitted by the Veteran is insufficient to establish the required medical nexus opinion for causation.

The Board has given consideration to the lay evidence from the Veteran pertaining to his back disability, to include his lay assertions regarding his in-service injury.  As detailed, while the evidence establishes that the Veteran sustained a back injury during service, the Veteran does not otherwise have the requisite medical expertise to find that his current back disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the disability in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In light of the in-service event, his lay assertions, and current diagnosis, a medical opinion was sought which was negative.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his back disability is due to active service.

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As detailed, a chronic disability of the lumbar spine, to include arthritis, was not diagnosed until multiple years after separation from service.  To the extent that the Veteran is contending to have had continuous back pain since service, this is not deemed credible.  Again, there was a siginificant 20-year gap in time between service and post-service treatment.  In this regard, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  The Board recognizes that the absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, when post-service treatment is sought, such records do not reflect his complaints of continuous symptoms since military discharge, and do not reference the in-service jumping injury.  Overall, then, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed back disability and active service.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and the service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Respiratory disability

An August 1978 service treatment record reflects complaints of chest pain for one month and an impression of bronchitis.  03/04/2015 STR-Medical at 4.  

An April 1999 x-ray examination of the chest reflects generalized emphysema with no active pulmonary disease.  03/12/2012 CAPRI at 67.

In light of the in-service diagnosis of bronchitis and the current diagnosis of emphysema, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed respiratory disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension & CAD

Service treatment records do not reflect a diagnosis of hypertension; however, the Board notes that a separation examination is not on file and there are multiple illegible service treatment records.  See 03/04/2015 STR-Medical.  An undated record reflects a blood pressure reading of 120/84.  Id. at 22.  

A December 1998 VA treatment record reflects a diagnosis of essential hypertension.  03/12/2012 CAPRI at 56.

A February 2008 treatment record reflects the Veteran's report of a history of hypertension since age 35.  04/17/2008 Medical Treatment Record-Non-Government Facility at 3.  

In a March 2010 submission, the Veteran asserted that in-service stress caused his hypertension.  03/09/2010 VA 21-4138 Statement in Support of Claim.  The Board notes that the Veteran has submitted a substantive appeal with regard to the issue of entitlement to service connection for an acquired psychiatric disability, although such issue has not been certified to the Board.  

A June 2011 treatment record reflects the Veteran's report that he has a history of hypertension dating back to 1979.  12/08/2011 Medical Treatment Record-Non-Government Facility at 3.  

Based on the Veteran's lay assertions and the current diagnosis, an opinion should be sought as to the etiology of the Veteran's hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran asserts that his CAD is due to his hypertension.  07/06/2010 VA 21-4138 Statement in Support of Claim.  Thus, such claim is inextricably intertwined with his hypertension claim.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA treatment records should be associated with the virtual folder for the period from March 17, 2016.

2.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed respiratory disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Please identify all respiratory disabilities.

Consideration should be given to the diagnoses of record.

b)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a respiratory disability manifested during active service or is otherwise due to active service.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed hypertension.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following:

a)  Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypertension manifested during active service or is otherwise due to active service.  

b) Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hypertension is caused by an acquired psychiatric disability.

c)  Indicate whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by an acquired psychiatric disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

d) Indicate whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that CAD is caused by hypertension.

e)  Indicate whether it is at least as likely as not (50 percent or greater probability) that CAD has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by hypertension.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  After completion of the above, review the expanded record and readjudicate the service connection issues.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


